       CASE 0:21-cv-00543-MJD-TNL Doc. 22-2 Filed 03/08/21 Page 1 of 2
                                                                PRESORTED STD
                                                                 U.S. POSTAGE
                                                                      PAID
                                                                  DENVER, CO
                                                                PERMIT NO. 2393
MONSANTO
800 North Lindbergh Blvd.
Mail Zone E3NA
St. Louis, MO 63167




        2020
               IMPORTANT




                        Stewardship Information




                                  ATTACHMENT 2
             CASE 0:21-cv-00543-MJD-TNL Doc. 22-2 Filed 03/08/21 Page 2 of 2
                                                                                                                                                MONSANTO
                                                                                                                                                800 North Lindbergh Blvd.
                                                                                                                                                Mail Zone E3NA
                                                                                                                                                St. Louis, MO 63167
                                                                                                                                                www.cropscience.bayer.us



    Dear Valued Customer,

    Thank you for your past purchase of seed containing Monsanto1 Technologies. We would like to express our sincere
    appreciation for your business. As a company focused on agriculture, we understand that our success depends on
    your success, and we hope that the upcoming 2020 cropping season is rewarding for you.
    This communication highlights important information about our agricultural biotechnology traits and seed products. The
    full 2020 Technology Use Guide (TUG), including the updated terms and conditions of the Technology Stewardship
    Agreement (TSA), can be downloaded at tug.bayer.com, or a printed copy can be requested by calling 1-800-768-6387.
    Please carefully review the TUG before planting to understand the importance of your role in proper stewardship and
    your obligations when using Monsanto’s patented technologies and products. Reading and complying with the TUG
    is required by the TSA. As always, if you have questions about Monsanto’s stewardship efforts, additional information
    can be found at monsanto.com/products/pages/product-stewardship.aspx, or by contacting us at 1-800-768-6387.
    Monsanto continues to invest in new seed technologies to meet your farming needs. We are pleased to inform you of
    recent additions to the TUG and TSA: XtendFlex® Soybeans 2 and WestBred® single-use wheat varieties. XtendFlex®
    Soybeans have received full regulatory approval for planting in the United States and are pending approval in certain
    export markets. Availability is subject to Monsanto’s decision to commercialize.
    XtendFlex® Soybeans will be the industry’s first triple-stacked soybean product with tolerance to dicamba, glyphosate
    and glufosinate. Built on Roundup Ready 2 Xtend® Technology, the addition of glufosinate tolerance will increase
    farmers’ flexibility and provide a choice of three effective herbicides to support the way they manage their fields’
    unique weed challenges. Farmers can continue to expect the same high yield potentials they have seen from Roundup
    Ready 2 Xtend® Soybeans.
    Please refer to the 2020 versions of the TUG and TSA for the terms and conditions that apply to seed containing
    Monsanto Technologies, FGI Technologies and KWS Technologies as well as WestBred® single-use wheat varieties.
    The TUG also contains information on Insect Resistance Management obligations such as refuge requirements if you
    are planting B.t. corn or cotton.
    As a reminder, any seed you acquire is for your use only and cannot be given, sold or transferred to others. Additionally,
    you cannot save or clean any seed produced from the seed you purchased for planting and cannot supply seed
    produced from your purchased seed to anyone else. We would like to highlight a change to the TSA, which specifies
    the liquidated damages as $250 per infringing unit of soybean, $1,000 per infringing unit of herbicide-tolerant cotton,
    and $2,000 per infringing unit of insect-protected/herbicide-tolerant cotton should seed be saved and planted.
    A grower license is an important stewardship requirement for access to Monsanto’s industry-leading trait product portfolio.
    Monsanto uses the online AgCelerate Stewardship Platform, which is an industry-wide licensing solution that helps
    growers and retailers manage their licensing requirements. If you have not already done so, please sign a TSA or verify
    your grower information at www.AgCelerate.com. More information regarding your license and current TSA
    requirements can be found at the AgCelerate website or by calling 1-800-768-6387. If you have already signed a TSA,
    your 2020 Technology ID Card will be provided in a separate mailing.
    We appreciate your business and will continue to work hard to meet your farming needs.
    Sincerely,



    Mark E. Groth
    North America Commercial Stewardship

1
    Monsanto is a member of the Bayer Group.
2
    Commercialization of XtendFlex® soybeans is dependent on multiple factors, including successful conclusion of the regulatory process. The information
    presented herein is provided for educational purposes only and is not and shall not be construed as an offer to sell. Soybeans with XtendFlex® Technology
    contain genes that confer tolerance to glyphosate, glufosinate and dicamba. Glyphosate will kill crops that are not tolerant to glyphosate. Dicamba will kill crops that
    are not tolerant to dicamba. Glufosinate will kill crops that are not tolerant to glufosinate. Contact your seed brand dealer or refer to the Monsanto Technology Use Guide for
    recommended weed control programs.
    Monsanto®, Roundup Ready®, Roundup Ready 2 Xtend®, VaporGrip®, WestBred®, XtendFlex® and XtendiMax® are registered trademarks of Bayer Group. LibertyLink® and the
    Water Droplet Design® are registered trademarks of BASF Corporation. ©2020 Bayer Group. All rights reserved.



                                                                        ATTACHMENT 2
